Citation Nr: 0913097	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-29 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to May 
1954.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2007 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to an evaluation in excess of 10 percent for bilateral 
hearing loss.

A hearing on the matter of an increased evaluation for 
bilateral hearing loss was held before the undersigned 
Veterans Law Judge sitting at the RO on February 25, 2009.  A 
copy of the hearing transcript has been reviewed and has been 
associated with the file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the appeal, the Veteran exhibits hearing at Level 
I in the left ear, and Level XI in the right ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met at any time 
throughout the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159(b), 3.321(b) (1), 4.1-
4.14, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated October 2007 and January 2008, the 
agency of original jurisdiction (AOJ) provided notice to the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, in October 2007, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claim for an increased rating, indicating 
that he must show that his disability had increased in 
severity.  This notice included information and evidence that 
VA would seek to provide and information and evidence that 
the Veteran was expected to provide.  The Veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  

Each correspondence further notified the Veteran of the 
processes by which effective dates are established, 
explaining that evaluations are based on the ratings schedule 
and assigned a rating between 0 and 100 percent, depending on 
the relevant symptomatology.  It instructed the Veteran to 
tell VA about, or give VA, any medical or lay evidence 
demonstrating the current level of severity of his disability 
and essentially the effect that any worsening of the 
disability has had on his employment and daily life.  It did 
so by specifically listing examples of such evidence, such as 
on-going treatment records, Social Security Administration 
(SSA) determinations, statements from employers as to job 
performance, lost time, or other pertinent information, and 
personal lay statements.  The Veteran, in fact, has submitted 
lay statements regarding his physical limitations due to his 
disability.  Thus, it is clear that he understood the types 
of evidence required by VA to substantiate his increased 
rating claim.  

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

The Board finds that the January 2008 VCAA letter to the 
Veteran specifically advised him that an increased disability 
rating would require a showing that the Veteran's condition 
had worsened.  The Veteran has demonstrated an awareness of 
the criteria for evaluation of his hearing loss in his 
arguments on appeal and specifically his August 2008 
statement describing in detail his hearing impairment. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Vazquez determination via the October 2007 and 
January 2008 letters from the RO.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available treatment records have 
been secured.  The Veteran has been medically evaluated in 
relation to his claim.  The duty to assist has been 
fulfilled.

Disability Evaluation

The Veteran seeks a higher disability evaluation for his 
service-connected bilateral hearing loss.  Such evaluations 
are determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view 
of the number of atypical instances, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was established for bilateral hearing loss 
by rating decision in August 1954, and was assigned a 10 
percent evaluation under DC 6282, the code in effect at that 
time.  The current DC for hearing loss is 6100.   

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII. Table VI correlates 
the average pure tone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI.  See 38 C.F.R. § 4.85.  The assignment 
of a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The Veteran's May 1954 separation examination indicated that 
he has total hearing loss in right ear due to firing 75mm and 
other weapons in service.  His pure tone decibel loss in the 
left ear was not greater than 25 percent at that time. 

VA afforded the Veteran an audiological examination in 
November 2007.  The following pure tone thresholds, in 
decibels, were recorded as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
105+
105+
105+
105+
105
LEFT
30
30
45
60
41.25

Speech audiometry revealed speech recognition ability 100 
percent in the left ear, and the right ear could not be 
tested.  The diagnosis was profound sensorineural hearing 
loss in the right ear, and mild to moderately severe 
sensorineural hearing loss in the left ear.  Based on this 
evidence, the RO issued a rating decision in November 2007, 
assigning a 10 percent evaluation.

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the Veteran's examination results yields a numerical 
designation of XI for the right ear (98+ average puretone 
threshold, with between 0 to 34 percent speech 
discrimination).  Based on the same table, results yield a 
numerical designation of I for the left ear (0 to 41 percent 
average puretone decibel hearing loss, with between 92 and 
100 percent speech discrimination).  Entering the category 
designation of XI for the right (poorer) ear and I for the 
left ear into Table VII produces a 10 percent disability 
evaluation, under Diagnostic Code 6100.

The Veteran submitted a private audiological examination of 
January 2008.  In doing so, he is under the impression that 
the results demonstrates greater hearing loss than 
contemplated by the RO.  While there is a change on testing 
his hearing at 1000 and 2000 HZ, the Veteran's puretone 
average and speech recognition score would result in the same 
rating under DC 6100.  

The Board considered the Veteran's contentions that he is 75 
percent death and disabled.  However, the assignment of a 
rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The RO in assigning the disability rating has 
applied the rating schedule accurately and there is no basis 
for assigning a higher evaluation.  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, the record does not support the assignment 
of different percentage evaluations during the time period on 
appeal.  There were no distinct periods of time during which 
the Veteran's disability was in excess of 10 percent.  He is 
accordingly not entitled to receive a "staged" rating.  Hart, 
supra.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his hearing loss.  The 
veteran contends his disability interferes with his 
directional hearing but has provided no objective evidence of 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


